DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Reference number 121 is used in the specification to refer to both a   body portion and a through hole, where 121 is referred to as a through hole in paragraphs 0074-0077. However the through hole is previously referenced as reference number 122 in paragraph 0067 and in the figures.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “ first bent portions”, “second bent portions”, and “third bent portions” all plural. However claim 2 from which claim 4 depends only recites these elements as singular. There is insufficient antecedent basis for this plural limitation in the claim.
Claim 16 is awkwardly worded, specifically the limitation “and to cool based on the cooling pipe”. In this functional limitation it is unclear what is cooling, whether the airflow or the evaporator itself is being cooled and it is unclear how the cooling pipe on its own would be providing cooling. For the purposes of examination this limitation will be read as if the airflow is cooled based on heat exchange with refrigerant in the cooling pipe.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermes et al. (US Patent Application Publication US 2005/0247077 A1) in view of Lee et al. (US Patent Application Publication US 2008/0164016 A1).
Regarding claim 1, Hermes discloses (Figure 4-6) a refrigerator (per paragraph 0002) comprising:  an evaporator (evaporator 10), wherein the evaporator (10) is configured such that air is to flow upwards through the evaporator and thus to lower a temperature of the storage space (air, F, cooled by the evaporator flows upward though the evaporator 10 as seen in figure 4-6, and per paragraph 0024-0026), wherein the evaporator includes: a cooling pipe (tube 20) configured to allow refrigerant to flow from an inlet (inlet end 21) to an outlet (outlet end 22); and a plurality of cooling fins surrounding an outer face of the cooling pipe (fins 30 as seen in figure 4), wherein the cooling pipe is configured such that the refrigerant is to flow downward in the cooling pipe from the inlet to the outlet (refrigerant flows from the inlet 21 to the outlet 22 downward as seen in figures 5-6 and per paragraph 0026, where the refrigerating fluid flows counterflow to the forced airflow F).
However Hermes does not explicitly disclose a cabinet configured to define a storage space and a machine chamber; and the evaporator disposed at the storage space. Since while Hermes disclose that the evaporator 10 is used in a household refrigeration, per paragraph 0004, Hermes is silent as to the specific construction of the refrigerator cabinet itself.
Lee teaches (figure 1) a refrigerator comprising: a cabinet (main body 1) configured to define a storage space ( in freezer compartment 3, refrigerating compartment 4, and heat exchanging chamber 5) and a machine chamber (machine room M); and the evaporator disposed at the storage space (evaporator 6 is in the heat exchanging chamber 5 at the rear of the freezer compartment 3 per paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generally disclosed refrigerator of Hermes to include the specific structure of Lee doing so would provide a refrigerator structure that could provide cooling to compartments of a refrigerator from an air cooled by an evaporator as recognized by Lee (per paragraph 0004-0007).
Regarding claim 2, Hermes as modified discloses the claim limitations of claim 1 above and Hermes further discloses the cooling pipe (20) includes: a plurality of horizontal extending portions (tube portions 20a) configured such that the horizontal extending portions are arranged and spaced apart from each other in a vertical direction (as seen in figure 4-6 and per at least paragraph 0023); and a plurality of bent portions (at curved parts 25)  configured such that each of the bent portions is separately connecting adjacent horizontal extending portions to each other (per paragraph 0028 and as seen in figure 4-6), wherein the plurality of horizontal extending portions (20a) include: a plurality of first horizontal extending portions configured such that the first horizontal extending portions are arranged in a first column (the column of tube portions 20a on the right of annotated figure 5 below); and a plurality of second horizontal extending portions configured such that the second horizontal extending portions are arranged in a second column and are spaced from the first horizontal extending portions (the column of tube portions 20a on the left of annotated figure 5), wherein the first column is spaced apart from the second column in a front-rear direction (the first horizontal extending portions are spaced to the right of the second horizontal extending portions which would constitute a front-rear direction when the left or right side of figure 5 is viewed as a front or rear respectively), wherein the plurality of bent portions (25) include: a first bent portion connecting two adjacent first horizontal extending portions (the bent/curved portions on the right of annotated figure 5), of the plurality of first horizontal extending portions, spaced apart from each other in the vertical direction ( as seen in annotated figure 5); a second bent portion connecting two adjacent second horizontal extending portions (the bent/curved portions on the left of annotated figure 5), of the plurality of second horizontal extending portions, spaced apart from each other in the vertical direction (as seen in annotated figure 5); and a third bent portion connecting one of the first horizontal extending portions and one of the second horizontal extending portions positioned at a same vertical level and spaced apart in a horizontal direction (the bent/curved portions connecting the column of the first horizontal extending portions to the second horizontal extending portions  as seen in annotated figure 5, where the third bent/curved portion extends in a horizontal direction as seen in annotated figure 5).

    PNG
    media_image1.png
    489
    392
    media_image1.png
    Greyscale

Annotated figure 5 of Hermes

Regarding claim 3, Hermes as modified discloses the claim limitations of claim 2 above and Hermes further discloses each of the horizontal extending portions (20a) separately includes a first end and a second end ( a first end on the left of figure 4 on the same side as the inlet end 21 and outlet end 22, and  a second end on the right side of figure 4), wherein the first bent portion extends from the first end of one of the first horizontal extending portions to the first end of another one of the first horizontal extending portions ( the first and second bent/curved portions 25 are on the left of figure 4), and the second bent portion extends from the first end of one of the second horizontal extending portions to the first end of another one of the second horizontal extending portions (as seen in figure 4), wherein the third bent portion extends from the second end of the one of the first horizontal extending portions to the second end of the another one of the second horizontal extending portions ( the third  bent/curved portions 25 are on the right of figure 4).
Regarding claim 4, Hermes as modified discloses the claim limitations of claim 3 above and Hermes further discloses the first bent portions are vertically arranged with each other (as seen in annotated figure 5), the second bent portions are vertically arranged with each other(as seen in annotated figure 5), and the third bent portions are vertically arranged with each other (as seen in annotated figure 5).
Regarding claim 5, Hermes as modified discloses the claim limitations of claim 3 above and Hermes further discloses of the first horizontal extending portions separately includes the first end and the second end (the left and right end, as seen in figure 4,  of each the column of tube portions 20a on the right of annotated figure 5) , and each of the second horizontal extending portion separately includes the first end and the second end (the left and right end, as seen in figure 4,  of each the column of tube portions 20a on the left of annotated figure 5), wherein the first bent portion extends between the first ends of the two adjacent first horizontal extending portions spaced apart from each other in the vertical direction (as seen in annotated figure 5); wherein the second bent portion extends between the first ends of the two adjacent second horizontal extending portions spaced apart from each other in the vertical direction (as seen in annotated figure 5 which depicts the left side of figure 4 corresponding to the first end); wherein the third bent portion extends between the second ends of the first and second horizontal extending portions positioned at the same vertical level and spaced apart in the horizontal direction (as seen in annotated figure 5, where per figure 6 which depicts the right side of figure 4 corresponding to the second end, the third bent/curved portions 25 are on the right side of figure 4 corresponding to the second end).
Regarding claim 6, Hermes as modified discloses the claim limitations of claim 5 above and Hermes further discloses the cooling pipe (20) is an integral structure (per paragraph 0023 the tube can be a single piece).
Regarding claim 15, Hermes discloses (Figure 4-6) a refrigerator (per paragraph 0002) comprising: an evaporator (evaporator 10), wherein the evaporator (10) includes: a cooling pipe (tube 20)  having an inlet at a top end of the evaporator (inlet end 21 as seen in figure 4-6) and an outlet at a bottom end of the evaporator (outlet end 22, as seen in figure 4-6), and configured to allow refrigerant to flow from the inlet at the top end of the evaporator to the outlet at the bottom end of the evaporator (refrigerant flows from the inlet 21 to the outlet 22 downward as seen in figures 5-6 and per paragraph 0026, where the refrigerating fluid flows counterflow to the forced airflow F); and a plurality of cooling fins configured such that each of the fins to contact a surface of the cooling pipe (fins 30 as seen in figure 4, where fins are affixed to the tubes per paragraph 0003), wherein the cooling pipe (20) is configured such that the refrigerant is to flow in a first direction in the cooling pipe from the inlet (21) to the outlet  (22) without flowing in an second direction opposite to the first direction (refrigerant flows from the inlet 21 to the outlet 22 downward as seen in figures 5-6 and per paragraph 0026, where the refrigerating fluid flows counterflow to the forced airflow F).
However Hermes does not explicitly disclose a storage space, the evaporator disposed at the storage space. Since while Hermes disclose that the evaporator 10 is used in a household refrigeration, per paragraph 0004, Hermes is silent as to the specific construction of the refrigerator itself.
Lee teaches (figure 1) a refrigerator comprising: a storage space ( in freezer compartment 3, refrigerating compartment 4, and heat exchanging chamber 5) and a machine chamber (machine room M); and the evaporator disposed at the storage space (evaporator 6 is in the heat exchanging chamber 5 at the rear of the freezer compartment 3 per paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generally disclosed refrigerator of Hermes to include the specific structure of Lee doing so would provide a refrigerator structure that could provide cooling to compartments of a refrigerator from an air cooled by an evaporator as recognized by Lee (per paragraph 0004-0007).
Regarding claim 16, Hermes as modified discloses the claim limitations of claim 15 above and Hermes further discloses the evaporator (10) is configured such that air is to flow in the second direction through the cooling pipe and to cool based on the cooling pipe (refrigerant flows from the inlet 21 to the outlet 22 downward as seen in figures 5-6 and per paragraph 0026, where the refrigerating fluid flows counterflow to the forced airflow F, which flows upward as seen in figure 4-6).
Regarding claim 17, Hermes as modified discloses the claim limitations of claim 15 above and Hermes further discloses the cooling pipe (20) includes: a plurality of horizontal extending portions (tube portions 20a) configured such that the horizontal extending portions are arranged and spaced apart from each other in the first direction (as seen in figure 4-6 and per at least paragraph 0023, where  the tube portions 20a are spaced apart in the direction of refrigerant flow from inlet 21 to outlet 22 opposite the forced air flow F); and a plurality of bent portions (at curved parts 25) configured such that each of the bent portions is separately connecting adjacent horizontal extending portions to each other (per paragraph 0028 and as seen in figure 4-6), wherein the plurality of horizontal extending portions (20a) include: a plurality of first horizontal extending portions configured such that the first horizontal extending portions are arranged in a first column (the column of tube portions 20a on the right of annotated figure 5 above); and a plurality of second horizontal extending portions configured such that the second horizontal extending portions are arranged in a second column and are spaced from the first horizontal extending portions (the column of tube portions 20a on the left of annotated figure 5), wherein the first column is spaced apart from the second column (the first horizontal extending portions are spaced to the right of the second horizontal extending portions as seen in annotated figure 5).
Regarding claim 18, Hermes as modified discloses the claim limitations of claim 17 above and Hermes further discloses the plurality of bent portions (25) include: a first bent portion connecting two adjacent first horizontal extending portions (the bent/curved portions on the right of annotated figure 5), of the plurality of first horizontal extending portions, spaced apart from each other in the first direction (as seen in annotated figure 5); a second bent portion connecting two adjacent second horizontal extending portions (the bent/curved portions on the left of annotated figure 5), of the plurality of second horizontal extending portions, spaced apart from each other in the first direction (as seen in annotated figure 5); and a third bent portion connecting one of the first horizontal extending portions and one of the second horizontal extending portions positioned at a same vertical level and spaced apart in a third direction transverse to the first direction and traverse to the second direction (the bent/curved portions connecting the column of the first horizontal extending portions to the second horizontal extending portions  as seen in annotated figure 5, where the third bent/curved portion extends in a horizontal direction which is transverse to the vertical direction as seen in annotated figure 5).

Claim(s) 7-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermes et al. (US Patent Application Publication US 2005/0247077 A1) in view of Lee et al. (US Patent Application Publication US 2008/0164016 A1) and Im (US Patent US 7,418,848).
Regarding claim 7, Hermes as modified discloses the claim limitations of claim 2 above and Hermes further discloses each of the cooling fins (30) separately includes: a body portion (the main portion of the fins 30). 
However Hermes does not explicitly disclose a through-hole passing through a center of the body portion, and configured such that the cooling pipe is to be inserted into the through-hole. As Hermes is silent as to the specific construction of the ins 30 which are only generally disclosed.
Im teaches (Figure 1-3) a pipe (tube 1) with a plurality of fins (fins 4) surrounding an outer face of the pipe (a seen in figure 2 and 3), where each of the cooling fins separately includes: a body portion (the main portion of fins 4); and a through-hole passing through a center of the body portion (where tube 1 extends through fins 4), and configured such that the cooling pipe is to be inserted into the through-hole (as seen in figure 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic fins of Hermes to be the curved fins with crests 7 and valleys 6 of Im. Doing so would provide a known fin structure that could provide a high heat transfer coefficient and only provide a minimal pressure loss to minimize the power of the fan/blower required to provide airflow to the heat exchanger as recognized by Im (per Col. 3, line 1-8).
	Regarding claim 8, Hermes as modified discloses the claim limitations of claim 7 above and Im further discloses the cooling fins (4) are arranged and spaced apart from each other along a longitudinal direction of the horizontal extending portion (the fins 4 are spaced apart along the longitudinal direction of the tube 1, as seen in figure 2-3)
Regarding claim 9, Hermes as modified discloses the claim limitations of claim 8 above and Im further discloses wherein the body portion (of fins 4) has a plurality of peak portions radially extending away from the center of the body portion (at crests 7) and a plurality of valley portions radially extending away from the center of the body portion (at valleys 6), and the peak portions (7) and the valley portions (6) are alternately arranged along a circular direction at a predefined angular spacing from the center of the body portion (as seen in figure 2-3 and per Col. 2, line 16-22). 
	Regarding claim 10, Hermes as modified discloses the claim limitations of claim 9 above and Im further discloses each of the peak portions(7) is curved, and each of the valley portions (6) is curved (as seen in figure 2-3).
	Regarding claim 11, Hermes as modified discloses the claim limitations of claim 10 above and Im further discloses each of the peak portions (7) separately protrudes in a first direction corresponding to a first length direction of the horizontal extending portion (the crests 7 protrude to the left along the axial direction of the tube 1 as seen in figure 3), wherein each of the valley portions (6) separately protrudes in a second direction corresponding to a second length direction of the horizontal extending portion (the valleys 6 protrude to the right  along the axial direction of the tube 1 as seen in figure 3).
Regarding claim 12, Hermes as modified discloses the claim limitations of claim 11 above and Im further discloses each of the peak portions (7) protrudes in a separate radial direction away from the center of the body portion (as seen in figure 3 and per Col. 2, line 16-22), wherein each of the valley portions (6) is recessed in a separate radial direction away from the center of the body portion (as seen in figure 3 and per Col. 2, line 16-22).
	Regarding claim 13, Hermes as modified discloses the claim limitations of claim 7 above and Im further discloses each of the cooling fins separately includes a fastening portion protruding from the body portion and around the through-hole (where fins 4 contact the tube 4), and configured such that the cooling pipe is to fasten to the fastening portion (where the fin 4 is attached to tube 1 as seen in figure 2-3).
	Regarding claim 14, Hermes as modified discloses the claim limitations of claim 13 above and Im further discloses the fastening portion has an inner face to connect to the outer face of the cooling pipe (where fins 4 connect to tube 1).
Regarding claim 19, Hermes as modified discloses the claim limitations of claim 17 above and Hermes further discloses each of the cooling fins (30) separately includes: a body portion (the main portion of the fins 30). 
However Hermes does not explicitly disclose a through-hole passing through a center of the body portion, and configured such that the cooling pipe is to be inserted into the through-hole. As Hermes is silent as to the specific construction of the ins 30 which are only generally disclosed.
Im teaches (Figure 1-3) a pipe (tube 1) with a plurality of fins (fins 4) surrounding an outer face of the pipe (a seen in figure 2 and 3), where each of the cooling fins separately includes: a body portion (the main portion of fins 4); and a through-hole passing through a center of the body portion (where tube 1 extends through fins 4), and configured such that the cooling pipe is to be inserted into the through-hole (as seen in figure 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic fins of Hermes to be the curved fins with crests 7 and valleys 6 of Im. Doing so would provide a known fin structure that could provide a high heat transfer coefficient and only provide a minimal pressure loss to minimize the power of the fan/blower required to provide airflow to the heat exchanger as recognized by Im (per Col. 3, line 1-8).
Regarding claim 20, Hermes as modified discloses the claim limitations of claim 19 above and Im further discloses the cooling fins (4) are arranged and spaced apart from each other along a longitudinal direction of the horizontal extending portion (the fins 4 are spaced apart along the longitudinal direction of the tube 1, as seen in figure 2-3), wherein the body portion has a plurality of peak portions radially extending away from the center of the body portion (at crests 7) and a plurality of valley portions radially extending away from the center of the body portion (at valleys 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al. (US 20190024963 A1), Kempiak et al. (US 20160341456 A1), Guilford (US 20130299132 A1), Lim et al. (US 20080202141 A1), Kang et al. (US 20070044498 A1), Kim et al. (US 20070256448 A1), and Alford (US 4434843 A) all disclose either evaporators in a refrigerator and/or evaporators with specific tube circuiting arrangements. Bodas et al.(US 4538677 A), Storfer (US 3190353 A), and Chapman (US 2667337 A) all disclose fin structures similar to the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        /ERIC S RUPPERT/Primary Examiner, Art Unit 3763